Upon the court’s own motion, the dismissal of the appeal on the calendar call of November 6,1961, is vacated; and the appeal is ordered on the calendar for the February Term, commencing January 29, 1962. The appeal will be heard on the original papers (including typed minutes) and on appellant’s typewritten brief, such brief to include a copy of the opinion, if any, rendered by the court below. Appellant is directed to file the record and six copies of his typewritten brief, and to serve one copy of his brief on the District Attorney, on or before January 2, 1962. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.